Citation Nr: 0005003	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to extension of a temporary total evaluation for 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
October 31, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to June 
1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 1998 by the Regional 
Office (RO) in Louisville, Kentucky, of the Department of 
Veterans Affairs (VA), which granted a temporary total 
evaluation for convalescence from right knee surgery from 
April 8, 1998, to May 31, 1998.  The veteran filed a notice 
of disagreement in November 1998.  A statement of the case 
was furnished in November 1998.  The veteran filed a 
substantive appeal in December 1998.  A rating decision in 
June 1999 extended the temporary total evaluation through 
October 31, 1998.

The Board notes that the rating decision in November 1998 
assigned an evaluation of 10 percent for a right knee 
disorder, effective June 1, 1998.  The veteran filed a notice 
of disagreement with that determination in March 1999.  A 
supplemental statement of the case was furnished in June 
1999.  The veteran did not perfect an appeal on the increased 
rating issue by filing a substantive appeal.  See 38 U.S.C.A. 
§ 7105(a), (d)(3) (West 1991).   The  rating decision in June 
1999 also assigned separate 10 percent evaluations for 
postoperative right knee meniscus repair and partial right 
anterior cruciate ligament repair.


FINDINGS OF FACT

1.  At a personal hearing, the veteran testified that, 
following right knee surgery in April 1998, he was released 
by a VA physician to return to work on September 21, 1998.

2.  A VA orthopedic clinic record noted that the veteran was 
released to return to work on October 21, 1998.

3.  The veteran did not require convalescence from right knee 
surgery beyond October 31, 1998.


CONCLUSION OF LAW

Extension of a temporary total evaluation for convalescence 
beyond October 31, 1998, is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.30 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that a total disability rating 
(100 percent) will be assigned without regard to whether 
provisions of the rating schedule when it is established by 
report of hospital discharge or outpatient release that 
entitlement is warranted under paragraph (a)(1), (2), or (3) 
of this section effective the date of hospital admission or 
outpatient treatment and continuing for a period of 1, 2, or 
3 months from the first day of the month following such 
hospital discharge or outpatient release.

(a) Total ratings will be assigned under 
this section if treatment of a 
service-connected disability resulted 
in:  (1) Surgery necessitating at 
least one month of convalescence; or 
(2) surgery with severe postoperative 
residuals, such as incompletely healed 
surgical wounds, stumps of recent 
amputations, therapeutic 
immobilization of one major joint or 
more, application of a body cast, or 
the necessity for house confinement, 
or the necessity for continued use of 
a wheelchair or crutches (regular 
weight-bearing prohibited); or 
(3) immobilization by cast, without 
surgery, of one major joint or more.  
(b) A total rating under this section 
may be extended as follows:  
(1) Extensions of 1, 2, or 3 months 
beyond the initial three months may be 
made under paragraph (a)(1), (2), 
or (3) of this section.  
(2) Extensions of one or more months 
up to six months beyond the initial 
six-month period may be made under 
paragraph (a)(2) or (3) of this 
section upon approval of the 
adjudication officer.  38 C.F.R. 
§ 4.30.

In the veteran's case, on April 8, 1998, at a VA medical 
center, he underwent a right knee arthroscopy, during which a 
partial anterior cruciate ligament tear was repaired.  In 
early June 1998, the veteran began a course of physical 
therapy, which he completed in mid-October 1998.  A VA 
orthopedic clinic note, dated October 21, 1998, contained the 
treating physician's finding that the veteran could return to 
work, using a brace on his right knee.

Although VA treatment records show that he was released to 
return to work on October 21, 1998, the veteran testified at 
a personal hearing in March 1999 that he had actually been 
released to return to work on September 21, 1998.  At any 
rate, regardless of which of the two dates is correct, there 
is no evidence to show any need for convalescence from right 
knee surgery beyond October 31, 1998, the date assigned by 
the RO.  Although the veteran was to use a brace on his knee 
when he returned to work, there is nothing to suggest that 
such use of a brace was the equivalent of therapeutic 
immobilization of the right knee.  In sum, the clear 
preponderance of the evidence is against a finding that there 
was a need for convalescence (as contemplated by 38 C.F.R. 
§ 4.30 beyond October 31, 1998.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply in this 
case.  38 U.S.C.A. § 5107(b).



ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

